                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

EMANUEL MITCHELL,                               )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )          Case No. CIV-19-40-G
                                                )
GEO GROUP, INC., et al.,                        )
                                                )
       Defendants.                              )

                                           ORDER

       Plaintiff, a prisoner appearing pro se, filed this action on January 15, 2019, seeking

relief under 42 U.S.C. § 1983. See Compl. (Doc. No. 1). Pursuant to 28 U.S.C. §

636(b)(1)(B), the matter was referred to United States Magistrate Judge Shon T. Erwin for

initial proceedings.

       On January 16, 2019, Judge Erwin granted Plaintiff’s Application for Leave to

Proceed In Forma Pauperis, ordering Plaintiff to pay an initial partial filing fee of $26.26

by February 2, 2019. See Order of Jan. 16, 2019 (Doc. No. 5) at 1-2. Plaintiff was advised

that his failure to comply with the Order could result in dismissal of this action without

prejudice. When Plaintiff failed to pay the partial filing fee by the specified deadline, Judge

Erwin entered a Report and Recommendation that this action be dismissed without

prejudice. See R. & R. (Doc. No. 6) at 1-3. Judge Erwin advised Plaintiff of his right to

object and directed that any objection be filed on or before February 25, 2019. Judge Erwin

further advised Plaintiff that any failure to object would result in waiver of the right to

appellate review. Id.

       To date, Plaintiff has not filed an objection or submitted his initial partial filing fee.

On February 27, 2019, however, Plaintiff filed an account statement and an affidavit
declaring his inability to pay the fees associated with this action. See Doc. Nos. 7, 7-1.

Plaintiff also submitted an affidavit in which he requests an extension of time “to move

forward” with this action. Doc. No. 7-1 at 6. The Court liberally construes Plaintiff’s

statement as a request for extension of time to submit his initial partial payment of $26.26.

Further, as Plaintiff’s submission suggests that he may have some confusion regarding his

payment requirements, Plaintiff is advised that he has already been granted leave to

proceed in forma pauperis and that, as explained by Judge Erwin in his January 16, 2019

Order, Plaintiff is nonetheless required to pay the full $350.00 filing fee in installments, if

this case proceeds. See Order of Jan. 16, 2019; 28 U.S.C. § 1915(b)(1)-(2).

       IT IS THEREFORE ORDERED that Judge Erwin’s Report and Recommendation

(Doc. No. 6) is ADOPTED. It is further ORDERED that Plaintiff is granted an extension

to April 2, 2019, to make his initial partial payment of $26.26. Plaintiff is ADVISED that

if he pays the initial partial filing fee of $26.26 on or before April 2, 2019, the Court will

continue to collect monthly payments until the full $350.00 filing fee has been received. If

Plaintiff fails to pay the initial partial filing fee of $26.26 on or before April 2, 2019, this

action will be dismissed without prejudice to refiling, and no fees or costs will be imposed

or collected.

       IT IS SO ORDERED this 20th day of March, 2019.




                                               2
